MOORE, P. J.,
Concurring. — I concur.
Whether a pedestrian be negligent in crossing a street is to be determined by the jury, in the absence of regulatory statutes. (Burgesser v. Bullock’s, 190 Cal. 673 [214 Pac. 649].) Where a pedestrian is using the cross-walk, it is the duty of the motorist to yield the right of way (Vehicle Code 560), and the extent of care to be exercised by the pedestrian is correlative with the amount of the traffic then and the particular surroundings there. (Nicholas v. Leslie, 7 Cal. App. (2d) 590 [46 Pac. (2d) 761].) The question of the pedestrian’s negligence in such circumstances is primarily one for the trial court. (Coursault v. Schwebel, 118 Cal. App. 259 [5 Pac. (2d) 77].) It is the duty of an appellate court so to construe the evidence as to support the judgment if it is fairly susceptible of such construction. (Miller v. Schimming, 129 Cal. App. 171 [18 Pac. (2d) 357].)